ORDER

PER CURIAM.
Appellant Cindy D. Smith (‘Wife”) appeals from the trial court’s judgment dissolving the parties’ marriage. On appeal, Wife argues the trial court erred in awarding the parties joint legal custody of their three minor children, and ordering that the marital residence be sold because its *613judgment is unsupported by substantial evidence and a misapplication of the law.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).